DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Naim et al. (Ben Naim) (US 10,607,027 B1) (of record) in view of Kamiya et al. (Kamiya) (US 2019/0289011 A1).
As to claims 1, 8, Ben Naim discloses an information processing device (Fig. 6, 608), and corresponding non-transitory computer-readable recording medium, comprising:
a memory (contained within a computer server, column 14, lines 31-42); and
a processor coupled to the memory (contained within a computer server, column 14, lines 31-42) and the processor configured to:
acquire file data to be used by a terminal (acquiring encrypted data file; column 14, lines 42-56);
generate multiple tallies from the file data by encoding and dividing the file data into the multiple tallies (splitting the data into multiple portions or shards; column 14, lines 42-56);
transmit at least one tally among the multiple tallies to an external device (Fig. 7, column 13, line 54-column 14, line 12, column 14, line 58-column 15, line 16),
store in the information processing apparatus the multiple tallies except the at least one tally (Fig. 7, column 13, line 54-column 14, line 12, column 14, line 58-column 15, line 16, column 19, line 1-28);
generate attribute information including information of the file data and information of the external device (metadata and file storage locations; column 10, line 66-column 11, line 19, column 14, line 58-column 15, line 16, column 19, line 19-28);

transmit the attribute information to the external device (metadata and file storage locations; column 10, line 66-column 11, line 19, column 14, line 58-column 15, line 16, column 19, line 19-28).
	While Ben Naim discloses encrypting the data to limit file access to particular authorized users with the required key (column 17, line 40-column 18, line 23), they fail to specifically disclose wherein the terminal is authenticated by the information processing device, the attribute information includes authentication information of a user of the terminal and a token to access the at least one tally.
In an analogous art, Kamiya discloses a system for securely storing a distributed file (Fig. 1, paragraph 42-44) which will generate attribute information for the file including authentication information for a user and a token (DID identifying allowed destination users and terminals, file attributes, keywords and encryption information; Fig. 3, paragraph 66-86) and wherein a receiving terminal accessing the file is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Naim’s system to include wherein the terminal is authenticated by the information processing device, the attribute information includes authentication information of a user of the terminal and a token to access the at least one tally, as taught in combination with Kamiya, for the typical benefit of providing additional security by reducing the risk of leakage of secure files.

As to claims 4, 11, Ben Naim and Kamiya disclose wherein an amount of data in the multiple tallies except for the at least one tally transmitted to the external device is larger than the amount of data in the at least one tally transmitted to the external device (wherein the data in one portion in one storage location is smaller than all of the total remaining portions; see Ben Naim at Fig. 7, column 14, line 58-column 15, line 16).

As to claims 5, 12, Ben Naim and Kamiya disclose wherein the processor is further configured to:
encrypt the file data by an encryption key to generate encrypted data (see Ben Naim at column 12, lines 42-column 13, line 25 and Kamiya at paragraph 66-67); and
use the encrypted data and the encryption key as the multiple tallies (wherein the key is inserted into the metadata of the data before splitting; see Ben Naim at Fig. 5, column 13, line 23-column 14, line 3).


a memory; and
a processor coupled to the memory and the processor configured to:
acquire attribute information including information of file data and information of an external device holding at least one tally among multiple tallies generated from the file data (information of the file to request and the location to request the file from; column 13, line 17-25, column 13, line 54-column 14, line 3, column 19, line 1-18);
acquire, from an information processing device, the multiple tallies except for the at least one tally held in the external device (data transmitted to the requesting device from less than all storage devices; Fig. 7, column 13, line 54-column 14, line 12, column 14, line 58-column 15, line 16, column 19, line 1-28
access, upon receiving a request to use the file data, the external device by using the attribute information (column 10, line 66-column 11, line 19, column 14, line 58-column 15, line 16, column 19, line 19-28);
receive, from the external device, the at least one tally held in the external device (column 10, line 66-column 11, line 19, column 14, line 58-column 15, line 16, column 19, line 19-28); and
restore the file data from the multiple tallies except for the at least one tally held in the external device acquired from the information processing device and the at least one tally held in the external device received from the external device (data recombination of the different portions; column 19, line 50-column 20, line 3).

In an analogous art, Kamiya discloses a system for securely storing a distributed file (Fig. 1, paragraph 42-44) which will generate attribute information for the file including authentication information for a user and a token (DID identifying allowed destination users and terminals, file attributes, keywords and encryption information; Fig. 3, paragraph 66-86) so as to provide additional security by reducing the risk of leakage of secure files (paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Naim’s system to include wherein the attribute information includes authentication information of a user of the terminal and a token to access the at least one tally, as taught in combination with Kamiya, for the typical benefit of providing additional security by reducing the risk of leakage of secure files.

As to claim 7, Ben Naim and Kamiya disclose wherein the multiple tallies are an encryption key and encrypted data that is generated by encrypting the file data by the encryption key (see Ben Naim at Fig. 5, column 12, lines 42-column 14, line 3 and Kamiya at paragraph 66-67).

.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Naim and Kamiya and further in view of JP6473864B1 (citations via machine translation) (of record).
As to claims 3, 10, Ben Naim and Kamiya fail to specifically disclose wherein the processor is further configured to detect whether the terminal exists in the vicinity of the information processing device and transmit a result of the detection to the external device.
In an analogous art, JP6473864B1 discloses a system for securely storing a distributed file which will generate multiple tallies from the file (paragraph 16, 29, 41) which will detect whether a receiving terminal exists in the vicinity of an information processing device and transmit a result of the detection (comparing the current location of a terminal to approved locations set by an administer; paragraph 14-18, 38-43, 81-86) so as to prevent unauthorized access to the data file in cases where the terminal is lost or stolen (paragraph 4-5, 10, 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Naim and Kamiya’s system to include wherein the processor is further configured to detect whether the terminal exists in the vicinity of the information processing device and transmit a result of the detection to the external device, as taught in combination with JP6473864B1, for the typical benefit of 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/James R Sheleheda/Primary Examiner, Art Unit 2424